3DETAILED ACTION
Status of Claims
Claims 1, 4, 7-9, 15-17, and 20 have been amended in the response received 2/15/2021.
Claims 2, 10, and 18 have been canceled in the response received 9/8/2020.
Accordingly, claims 1, 3-9, 11-17, 19, and 20 are pending.
Claims 1, 3-9, 11-17, 19, and 20 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2021 has been entered.
 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claim 1, is directed to a machine. Additionally, the computer program product, as claimed in claim 9, is directed to an apparatus. Furthermore, the method, as claimed in claim 17, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of analyzing a conversation to identify and provide products/services. Specifically, representative claim 1 recites the abstract idea of: 
identify a user in communication with an associate; 
trigger presentation of information associated with the user to the associate via a user portrait, wherein the presentation of the user portrait is triggered based on the identification of the user in communication with the associate; 
perform real-time conversation monitoring of user and associate conversation, wherein the real-time conversation monitoring includes voice recognition of segments of user communication for segment recognition of key segments associated with one or more products/services; 
identify one or more products/services based on the segment recognition via analyzing of the segments of the conversation and analyzing of the user portrait; 
deploy, in real-time, the one or more products/services identified to the associate, for associate presentation of the one or more products/services to the user; 
confirm user interest in the one or more products/services for the user; and
extract and pre-populate documents associated with sign up for the one or more products/services for the user identified by the segment recognition and present the pre-populated documents to the associate, wherein the documents are pre-populated with data from the user portrait and segments identified during conversation monitoring.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of analyzing a conversation to identify and provide products/services, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a memory device with computer-readable program code stored thereon, a communication device, and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of analyzing a conversation to identify and provide 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial 
As such, representative claim 1 is ineligible. 
Dependent claims 3-8 do not aid in the eligibility of independent claim 1. For example, claims 3-8 merely provide further embellishments of the limitations recited in independent claim 1. 
Thus, dependent claims 3-8 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a computer program product and method, claims 9 & 11-16 and 17, 19, and 20 remain only broadly and generally defined, with the claimed functionality paralleling that of system claims 1 & 3-8. As such, claims 9 & 11-16 and 17, 19, and 20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9, 11, 12, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0253734 A1 (hereinafter Henry) in view of US 2003/0115056 A1 (hereinafter Gusler) and US 2018/0357687 A1 (hereinafter Groarke).

Regarding claim 1, Henry discloses a system for communication enhancement and fulfillment, the system comprising: 
a memory device with computer-readable program code stored thereon (Henry, see at least: [0087]); 
a communication device (Henry, see at least: Fig. 2, [0023]); 
a processing device operatively coupled to the memory device and the communication device (Henry, see at least: Fig. 2, [0025]), wherein the processing device is configured to execute the computer-readable program code to: 
identify a user in communication with an associate (Henry, see at least: Fig. 3A (310) displaying names of customers); 
trigger presentation of information associated via a user portrait with the user to the associate, wherein the presentation of the user portrait is triggered based on the identification of the user in communication with the associate (Henry, see at least: Fig. 3A displays “Customer Profile” [i.e., user portrait] and “Customer History” options in addition to customer information ; 
perform real-time conversation monitoring of user and associate conversation, wherein the real-time conversation monitoring includes recognition of segments of user communication for segment recognition of key segments associated with one or more products/services (Henry, see at least: [0026] discloses the system “may process messages between a customer and the company.” Fig. 1A & Fig. 1B display a customer asking about “Broncos games” and paying for an Internet service, therefore, Henry is processing information regarding products and services such as cable and internet service. See also, Fig. 3A & 3B, [0032]); 
identify one or more products/services based on the segment recognition via analyzing of the segments of the conversation and analyzing of the user portrait (Henry, see at least: Fig. 1A & [0021] disclose that the user is looking to watch Broncos football games in the customer’s local area and the customer service representative identifying the product/service of ESPN. [0050] discloses using “content features, topic features, and sentiment features…to determine whether an upsell should be done,” and “to select a product to upsell.” See also, Fig. 1A); 
deploy, in real-time, the one or more products/services identified to the associate, for associate presentation of the one or more products/services to the user (Henry, see at least: [0018] discloses “a customer may be speaking with a customer support representative (CSR) and an upsell may be suggested to the CSR during the conversation, such as by presenting the suggested upsell on a user interface used by the CSR,” then, “the CSR may then decide whether or not to upsell that product.” See also, [0039], Fig. 1A); and
confirm user interest in the one or more products/services for the user (Henry, see at least: Fig. 1A (102) displaying a comment by the customer agreeing to the purchase of the upsell product by stating “That sounds great. Let’s add it.”).
Henry further discloses that the conversation between a customer and customer service representative may be in the form of speech or video (Henry: [0018]). Then, as stated above, Henry discloses analyzing that conversation to provide products or services (Henry: [0026]). Although disclosing such analyzing of a speech or video based conversation and determining products or services to recommend based on the resultant analysis of the conversation, Henry does not explicitly disclose:
wherein the real-time conversation monitoring includes voice recognition of segments of user communication for segment recognition of key segments associated with one or more products/services; and
extract and prepare documents associated with sign-up for the one or more products/services for the user identified by the segment recognition.
However, Gusler teaches the known technique of performing a voice recognition analysis of a monitored conversation between a customer service representative and customer. Specifically, Gusler teaches: 
wherein the real-time conversation monitoring includes voice recognition of segments of user communication for segment recognition of key segments associated with one or more products/services (Gusler, see at least: Fig. 3 & [0033] teaches a “speech recognition and analysis component 232 performs speech recognition on the speech input to generate a text equivalent, and parses the text to identify key words,” spoken between a customer 210 and customer ; and 
extract and prepare documents associated with sign-up for the one or more products/services for the user identified by the segment recognition (Gusler, see at least: [0036] describes the system “initiates action, based on a key word 322, to solve a problem affecting customer 310,” and “may initiate one or more tasks such as…preparing an order form.” See also, [0041] describing “an approved action is completed,” such as “ordering goods such as an updated product.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the voice recognition features of Gusler in the system of Henry because Henry already discloses analyzing portions of a conversation between a customer service representative and a customer to provide appropriate products to a customer and Gusler is merely demonstrating that the analysis can be via voice recognition. Additionally, it would have been obvious to have include performing voice recognition of segments of user communication for segment recognition of key segments associated with one or more products/services and extract and prepare documents associated with sign-up for the one or more products/services for the user identified by the segment recognition as taught by Gusler because speech recognition technology is well-known and the use of it in a customer service setting would have improved the customer service rendered (Gusler: abstract, [0004], [0017]).
Additionally, although disclosing providing pre-generated or automatically generated communication to be sent to the customer to inform the customer about the product (see Henry: [0028]), Henry does not disclose:
extract and pre-populate documents associated with sign up for the one or more products/services for the user and present the pre-populated documents to the associate, wherein the documents are pre-populated with data from the user information or terms or segments identified during conversation monitoring.
	However, Groarke teaches extract and pre-populate documents associated with sign up for the one or more products/services for the user and present the pre-populated documents to the associate, wherein the documents are pre-populated with data from the user information or terms or segments identified during conversation monitoring (Groarke, see at least: [0035] teaches retrieve payment card account data from customer account database and automatically populate purchase forms). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included extract and pre-populate documents associated with sign up for the one or more products/services for the user and present the pre-populated documents to the associate, wherein the documents are pre-populated with data from the user information or terms or segments identified during conversation monitoring as taught by Groarke in the system of Henry, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, Henry in view of Gusler and Groarke teaches the limitations of claim 1, as noted above. Henry further discloses presenting the one or more products/services to the associate for communication of the one or more products/services to the user and Page 24 of 30AttyDktNo: 8146US1.014033.3146identifying the outcome of the presenting of the one or more products/services for adjustment of inductive logic for analyzing of the segments of the conversation (Henry, see at least: [0018] discloses “a customer may be speaking with a customer support representative (CSR) and an upsell may be suggested to the CSR during the conversation, such as by presenting the suggested upsell on a user interface used by the CSR.” [0077] discloses “training data may be annotated to indicate points in a conversation…where an upsell was performed and was successful, where an upsell was performed and was not successful…” See also, [0039]).  

Regarding claim 4, Henry in view of Gusler and Groarke teaches the limitations of claim 1, as noted above. Henry further discloses wherein identifying one or more products/services for the user based on the sentiment and intent of the user via analyzing of the segments of the conversation further comprises identifying one or more products/services the user is intending to sign up for and identifying one or more products/services that are predicted for the user based on the sentiment and intent of the user via analyzing of the segments of the conversation and the user portrait (Henry, see at least: Fig. 1A & [0021] display and disclose a conversation of a user searching to watch Broncos games [i.e., intending to sign up for] and suggesting ESPN [i.e., predicted for user]. See also, [0028], [0033]).  

Regarding claim 8, Henry in view of Gusler and Groarke teaches the limitations of claim 1, as noted above. Henry further discloses wherein the user portrait is adapted to be presented to an agent at a communication channel associated with an entity, when the user communicates with the associate, such that the associate has immediate access to information about the user (Henry, see at least: Fig. 3A displays “Customer Profile” and “Customer History” 

Regarding claims 9, 11, 12, and 16, claims 9, 11, 12, and 16 are directed to a computer program product. Claims 9, 11, 12, and 16 recite limitations that are parallel in nature to those addressed above for claims 1, 3, 4, and 8 which are directed towards a system. Claims 9, 11, 12, and 16 are therefore rejected for the same reasons as set forth above for claims 1, 3, 4, and 8, respectively.  

Regarding claims 17, 19, and 20, claims 17, 19, and 20 are directed to a method. Claims 17, 19, and 20 recite limitations that are parallel in nature to those addressed above for claims 1, 3, and 4 which are directed towards a system. Claims 17, 19, and 20 are therefore rejected for the same reasons as set forth above for claims 1, 3, and 4, respectively.  


Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0253734 A1 (hereinafter Henry) in view of US 2003/0115056 A1 (hereinafter Gusler), US 2018/0357687 A1 (hereinafter Groarke), and US 2017/0337602 A1 (hereinafter Davis).

Regarding claim 5, Henry in view of Gusler and Groarke teaches the limitations of claim 1, as noted above. Although disclosing identifying a user, Henry/Gusler/Groarke does not wherein identifying the user in communication with the associate further comprises identifying the user at a physical location of an entity in communication with the associate.
However, Davis teaches wherein identifying the user in communication with the associate further comprises identifying the user at a physical location of an entity in communication with the associate (Davis, see at least: [0021] teaches providing customer service to customers visiting a brick-and-mortar location. See also, [0022]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein identifying the user in communication with the associate further comprises identifying the user at a physical location of an entity in communication with the associate as taught by Davis in the customer assistance system of Henry/Gusler/Groarke because it would have improved the system by providing more efficient and timely assistance to customers (Davis: [0005]).
Regarding claim 6, Henry in view of Gusler and Groarke teaches the limitations of claim 1, as noted above. Although disclosing identifying a user, Henry/Gusler/Groarke does not teach wherein identifying the user in communication with the associate further comprises authenticating the user at an entity location.
However, Davis teaches wherein identifying the user in communication with the associate further comprises authenticating the user at an entity location (Davis, see at least: [0049] teaches identifying customers based on geographic distance from a particular merchant location [i.e., geo-fence identification]. Claim 4 teaches identifying user profiles associated with a user based on geo-location information. See also, [0051].).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein identifying the user in communication with the associate 

Regarding claim 7, Henry in view of Gusler and Groarke teaches the limitations of claim 1, as noted above. Henry further discloses wherein the user portrait includes information about recent user events, accounts the user has with an entity, products/services available to the user from the entity, user status information, and entity solutions for the user communications (Henry, see at least: [0033]).
Although disclosing identifying a user and user portrait, Henry/Gusler/Groarke does not teach wherein presenting the user portrait to the associate further comprises authenticating the user associated with the information prior to presenting the information to the associate, the authentication occurs via geo-fence identification, personal identification number (PIN), magnetic strip swiping of financial institution card, or password authentication.
However, Davis teaches wherein presenting the user portrait to the associate further comprises authenticating the user associated with the information prior to presenting the information to the associate, the authentication occurs via geo-fence identification, personal identification number (PIN), magnetic strip swiping of financial institution card, or password authentication (Davis, see at least: [0049] teaches identifying customers based on geographic distance from a particular merchant location [i.e., geo-fence identification]. Claim 4 teaches identifying user profiles associated with a user based on geo-location information. See also, [0051].).  
wherein the user portrait includes information about recent user events, accounts the user has with an entity, products/services available to the user from the entity, user status information, and entity solutions for the user communications (Davis, see at least: [0119] teaches “providing user profile information…via the merchant client device to assist the merchant employee.” [0035] teaches customer information includes purchase history, product preferences, etc. See also, [0040], [0052]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein presenting the user information to the associate further comprises authenticating the user associated with the information prior to presenting the information to the associate, the authentication occurs via geo-fence identification, personal identification number (PIN), magnetic strip swiping of financial institution card, or password authentication as taught by Davis in the customer assistance system of Henry/Gusler/Groarke because it would have improved the system by providing more efficient and timely assistance to customers (Davis: [0005]).

Regarding claims 13-15, claims 13-15 are directed to a computer program product. Claims 13-15 recite limitations that are parallel in nature to those addressed above for claims 5-7 which are directed towards a system. Claims 13-15 are therefore rejected for the same reasons as set forth above for claims 5-7, respectively.  

Response to Arguments
With respect to the objections, Applicant's amendments have rendered the objections moot. As such, the objections have hereby been withdrawn. 

With respect to the rejections under 35 U.S.C. 112(b), Applicant's amendments have rendered the rejections moot. As such, the rejections have hereby been withdrawn. 

With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On page 11 of the Remarks Applicant argues “the claimed system does not recite an abstract idea,” because “the alleged abstract idea of real-time extraction and population of relevant documents as recited in the present claims is tied to computer technology and cannot be performed by a human mentally or using a pen and paper.” The Examiner respectfully disagrees and reiterates the discussion provided in prior Office Actions. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” The claimed invention recites steps related to identifying products/services to sign a user up for and populating documents to complete the sign up. These steps are commercial interactions because they are sales activities since signing up a user for a product or service is a sale. Additionally, the claimed invention is performing this sale based on monitoring a 
On page 12 of the Remarks Applicant argues that “similar to the representative claim 1 in Example 37, the pending claims relocates and presents specific forms for specific products/services resulting in an improved user enrollment.” The Examiner respectfully disagrees. The Examiner notes that “the examples created in conjunction with the 2019 PEG “are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG,” and that the examples “should be interpreted based on the fact patterns set forth…as other fact patterns may have different eligibility outcomes.” As Applicant notes, claim 1 of Example 37 was found eligible because “the claim as a whole integrate[d] the mental process into a practical application,” and that “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” This improvement was supported in the background of invention as the background states, specifically, that computer users are limited by current software in organizing icons and that a computer user may want a non-typical arrangement of icons. The background further specifies that there is a need for a non-traditional arrangement to be performed automatically. This information along with the claims resulted in the conclusion that the claimed invention resulted in an improved user interface. Although reciting documents, Applicant’s claims are distinct from those in Example 37. For example, Applicant’s claimed invention does not make use of any user interface or display that is akin to a user interface. It is recognized that various elements such as the user portrait and 
On page 13 of the Remarks Applicant argues that “similar to Example 40, the pending claims limits document presentation and selects specific document presentation and pre-population based on communication segments of a user.” The Examiner respectfully disagrees. Claim 1 of Example 40 was found eligible because the claimed features “provides a specific improvement over prior systems, resulting in improved network monitoring.” The problems existing in the prior art and the solutions advanced by the claimed invention in claim 1 of Example 40 are discussed in detail in the background of the invention. For example, the background of the invention of Example 40 discusses how monitoring large amounts of network data increases traffic volume which hinders network performance. To combat this technical problem, the claimed invention varies the amount of network data collected based on monitored events in the network. Applicant’s claims are unlike those of Example 40 because they do not provide a technical improvement and the specification does not include discussion similar to the background of Example 40. It appears that Applicant is attempting to draw similarities between the limited data collection of Example 40 and the document presentation of the claimed 
	


With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive, in part. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.
	On pages 14-15 of the Remarks Applicant argues that “at no point does the cited portions of Henry teach or suggest voice recognition of segments of a user real-time, in-person voice communication of a user to identify segments associated with a potential product or service that the user may wish to enroll in.” The Examiner agrees. Newly cited Gusler has been relied up to teach the amended features. 
	On page 15 of the Remarks Applicant argues that “the claimed invention, on the other hand pre-populates documents with information from user voice segments, not from an account database as required by Groarke.” The Examiner notes that newly cited Gusler teaches performing speech recognition on a telephone conversation between a customer service representative and a customer to determine a customer’s needs (Gusler: [0033]-[0034]). Gusler then teaches parsing a database, such as a database with product information and order forms, to initiate an action such as preparing an order form for a product update (Gusler: [0036]). Thus, 
As such, the Examiner maintains that the claims are obvious in view of the cited references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MIT News “Watch Your Tone” – this non-patent literature describes the use of voice-analytics software to assist in customer service experiences. For example, the MIT News document describes using the voice-analytics software to track voice patterns in real-time in conversations between customers and agents and offering feedback to make the conversations more productive. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ALLISON G WOOD/Primary Examiner, Art Unit 3625